Citation Nr: 1217813	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a disorder manifested by urinary frequency, to include as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1999 to January 2007, which included two periods of service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to service connection for a disorder manifested by urinary frequency is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not assessed with any neurological abnormalities, including migraine headaches, on entrance to service.

2.  During service, the Veteran sought treatment for her recurrent migraine headaches.

3.  The Veteran is currently diagnosed with migraine headaches, as reflected in an October 2006 examination conducted for VA purposes, and she has credibly reported continually experiencing migraine headaches since service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.317 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for migraine headaches.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is seeking service connection for migraine headaches, and the first evidence of record reflecting her complaints of or diagnosis of migraine headaches is reflected in her service treatment records.  Specifically, the Veteran's entrance medical examination report fails to reflect any noted neurological abnormalities, including migraine headaches, and the Veteran denied a history of severe or frequent headaches when completing her entrance medical history report.  Relatively soon thereafter, the Veteran sought treatment for and was diagnosed with a migraine headache, as reflected in a November 2000 service treatment record.  Subsequent service treatment records reflect the Veteran's continued reports of experiencing headaches, as reflected in December 2000, January 2001, January 2002, June 2002, July 2002, September 2002, and August 2006.  Moreover, the Veteran reported experiencing migraine headaches during service when completing her separation medical history report.

In conjunction with her service connection claim, the Veteran was afforded a QTC examination in October 2006.  During the examination, the Veteran reported her history of long-standing migraine headaches, and the QTC examiner diagnosed the Veteran with a migraine headache disorder.   Moreover, in her substantive appeal (VA Form 9) received in May 2008, the Veteran reported experiencing on-going migraine headaches.

At the outset, the Board finds that migraine headaches are capable of lay observation and notes that a diagnosis of a migraine headache is regularly diagnoses based on reported symptomatology.  See Layno, 6 Vet. App. at 469-71 (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson, 581 F.3d 1313.  Accordingly, the Veteran is competent to report experiencing migraine headaches during and since service.  Moreover, the Board finds the Veteran's report of experiencing migraines headaches during and since service is also credible, as her reports of experiencing migraine headaches during service are corroborate by the numerous service treatment records reflecting her migraine headache treatment.

Thus, the evidence of record reflects that the Veteran reported experiencing and was treated for recurrent migraine headaches during service, has a current diagnosis of migraine headaches (as rendered during her QTC examination), and has reported experiencing the symptoms of her migraines continually since service.  Given this competent, credible evidence that the Veteran experienced the symptoms of her currently-diagnosed migraine headache disorder during and continually since service, the Board finds that a basis for granting service connection has been presented.  38 U.S.C.A. § 5107(b).

In so finding, the Board acknowledges that the evidence of record reflects the Veteran's reports of experiencing migraine headaches prior to her entrance into service, as noted in various service treatment records, the separation medical history report, and the post-service QTC examination report.  However, the Veteran was assessed as neurologically intact on entrance to service and did not report this pre-service migraine headache history at this time.  Thus, the presumption of soundness attaches, and as outlined above, lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238.  As such, the Veteran's reports of the onset of her migraine headaches prior to service do not constitute a bar to service connection.  Accordingly, service connection for migraine headaches is granted.

Finally, because service connection is being granted on a direct basis, an analysis of whether the provisions of 38 C.F.R. § 3.317 provide a basis for a grant of service connection is unnecessary.  


ORDER

Service connection for migraine headaches is granted.


REMAND

The Veteran is seeking service connection for a disorder manifested by urinary frequency, the symptoms of which she reports experiencing during service.  The Veteran was afforded a QTC examination in November 2006 in conjunction with this claim; however, the examiner failed to diagnosed the Veteran with an underlying disorder that is manifested by her reported urinary frequency.  Furthermore, the record reflects that the Veteran's claim has been denied based on the lack of a current diagnosis related to her claimed condition.

As noted above, the Veteran had two periods of service in Southwest Asia. Although she has not asserted service connection based on her service in the Persian Gulf, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).

In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  To date, the Veteran's claim has not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Moreover, while the Veteran's service treatment records do not reflect that she sought treatment for urinary frequency during service, they do reflect that she received in-service gynecological treatment, including for a sexually-transmitted disease.  Inasmuch as the Veteran's reported urinary frequency could be related to her in-service gynecological disorders, the Veteran should be afforded a VA examination to explore this theory of entitlement, as well as to address whether her reported symptomatology is related to an undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Accordingly, the case is REMANDED for the following action:

1.   Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Notify the Veteran that she may submit additional lay statements from herself, as well as from individuals who have first-hand knowledge of the onset and severity of her urinary frequency.   She should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed urinary frequency disorder.  The claims folder must be provided to the examiner for review of pertinent documents therein.

The examiner should also be advised that the Veteran is competent to report symptoms and injuries, her history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The examination reports should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner must state whether it is at least as likely as not that the Veteran's urinary frequency symptoms can be attributed to a known clinical diagnosis.

The examiner should also advance an opinion as to whether it is at least as likely as not that any urinary frequency disorder onset during active service; or, is causally related to the Veteran's service (including the Veteran's various in-service gynecological disorders); or, was manifested within one year of discharge from service.

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.

4.  Then readjudicate the Veterans' service connection claim, to include consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


